Citation Nr: 0304849	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  94-05 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether a timely notice of disagreement was received with 
respect to a decision of October 15, 1999 which granted an 
apportionment and assigned an effective date of October 1, 
1999.



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from October 1955 to November 
1958.  The appellant is the veteran's former spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision letter of February 2001 by the 
Department of Veterans Affairs (VA), Reno, Nevada, Regional 
Office (RO) which held that the appellant had not submitted a 
timely notice of disagreement with respect to a decision of 
October 15, 1999 which granted an apportionment and assigned 
an effective date of October 1, 1999.  


REMAND

On her substantive appeal form dated in July 2002, the 
appellant checked boxes indicating that she desired a 
personal hearing at the RO before a Member of the Board.  A 
deferred rating decision of September 2002 indicates that a 
copy of the claims file was being made and was being 
forwarded to the RO in Houston Texas to be placed on their 
travel Board hearing docket; however, it does not appear that 
the hearing ever took place.  Thus, the request for a hearing 
before a Traveling Member of the Board which the appellant 
made in her substantive appeal form remains unsatisfied.  
This hearing must be scheduled at the RO level, and, 
accordingly, a remand is required.  See Bernard v. Brown, 4 
Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) 
("claimant has right to a hearing before [issuance] of BVA 
decision"); 38 C.F.R. §§ 3.103(a) and (c)(1), 19.9, 19.25, 
20.704).  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The RO should take steps necessary to 
ensure that the appellant's name is added 
to the schedule of hearings to be 
conducted at the Houston RO before a 
traveling Member of the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




